Upon consideration of the petition filed by Petitioner on the 17th of July 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 17th of August 2017."
Upon consideration of the petition filed by Petitioner on the 17th of July 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Pender County:
"Dismissed by order of the Court in conference, this the 17th of August 2017."